Cook, J., dissenting.
I respectfully dissent from the majority’s opinion.
Neither public policy considerations nor the Savoie case mandates the majority’s conclusion that ignores the plain language set forth in this insurance contract. The Dues and Tomlinson cases were decided correctly and I would not limit or overrule them.
This insurance contract limits “each person” coverage to “the total limit for all damages arising out of bodily injury to one person in any one motor vehicle accident.” Together, our decisions in Dues and Tomlinson hold that a loss of consortium claim is a derivative action and is not a separate bodily injury claim, and, therefore, the policy language at issue here is a valid restriction of coverage. In Dues v. Hodge (1988), 36 Ohio St.3d 46, 49, 521 N.E.2d 789, 793, this court stated that “R.C. 3937.18(A)(1) does not indicate that it was intended to override reasonable limitations on the amount of coverage available for each accident.”
Rather than overruling Dues or Tomlinson, Savoie limited the application of the second paragraph of the Dues syllabus to “cases involving a single bodily injury which has not resulted in wrongful death.” Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 509, 620 N.E.2d 809, 816. That is exactly the situation which now presents itself to this court.
With all due respect, I am unpersuaded by the majority to depart from the sound reasoning contained in Dues and Tomlinson. Accordingly, I would affirm the judgment of the appellate court.
Moyer, C.J., concurs in the foregoing dissenting opinion.